DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 17, 19, and 23-25 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to cancel claims 20-21 was given via phone call by attorney Keith Jurek (Registration No.75850) on August 10, 2022.
The application has been amended as follows: 
(Canceled).
(Canceled).

REASONS FOR ALLOWANCE
Claim(s) 1-15, 17, 19, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the inventions of claims 1 and 4, of a non-transitory machine-readable medium storing instructions that, when executed, effectuate operations to manage blockchain-based collateral securing debt, the operations comprising:
receiving, by a payment service and from an application executing on a device associating with a user, a request to secure a debt with a security interest in cryptocurrency;
obtaining, by the payment service, a value of collateral in cryptocurrency required to secure the debt;
causing, by the payment service, a smart contract associated with a blockchain to designate a first amount of cryptographic tokens of the cryptocurrency as being controlled by the payment service to serve as collateral in a record of the blockchain to secure the debt by transferring the first amount of cryptographic tokens of the cryptocurrency from a first account of the user to a second account of the user, wherein:
the first account of the user and the second account of the user each correspond to a different respective cryptographic key pair of an asymmetric encryption algorithm, each cryptographic key pair having a respective public cryptographic key and a respective private cryptographic key corresponding to the respective public cryptographic key,
proof of access to a private cryptographic key is required to transfer assets from corresponding accounts, and
the user is not provided access to the private cryptographic key of the second account of the user before at least some of the debt is repaid;
determining, by the payment service and based on an update to state of the smart contract, that the first amount of cryptographic tokens designated as collateral in the blockchain has a value less than the value of collateral required to secure the debt;
determining, by the payment service or the smart contract, a second amount of cryptocurrency required to exceed or match the value of collateral required to secure the debt; 
based on the determination, causing, by the payment service, the smart contract to designate, in the blockchain, the second amount of cryptographic tokens of the cryptocurrency as being controlled by the payment service to serve as collateral, so as to cause an adjustment of control of the second amount of cryptographic tokens by the payment service in the blockchain and counteract a decrease in value of the cryptocurrency; and
in response to determining that at least some of the debt is repaid, providing, to the user, access to the private cryptographic key of the second account of the user.

And
obtaining, with one or more processors, parameters of a secured obligation, the parameters including an obligee, an obligor, an amount of an obligation of the obligor to the obligee denominated in a first unit of account, and a type of cryptographic asset to secure the obligation, wherein the type of cryptographic asset changes in value over time relative to the first unit of account; and
causing, with one or more processors:
a first set of the type of cryptographic asset to be placed under control of the obligee in a distributed computing platform by transferring the first set of the type of cryptographic asset from a first account of the obligor to a second account of the obligor by causing data with which the control is effectuated to be rendered tamper evident by a directed acyclic graph of cryptographic hash pointers, wherein:
the first account of the obligor and the second account of the obligor each correspond to a different respective cryptographic key pair of an asymmetric encryption algorithm, each cryptographic key pair having a respective public cryptographic key and a respective private cryptographic key corresponding to the respective public cryptographic key,
the distributed computing platform requires account holders to demonstrate proof of access to private cryptographic keys to transfer assets from corresponding accounts, and
the obligor is not provided access to the private cryptographic key of the second account of the obligor before at least some of the secured obligation is satisfied;
after the first set of the type of cryptographic asset is placed under control of the obligee, an updated value of the first set of the type of cryptographic asset to be obtained;
a determination to be made, based on the updated value, that the first set of the type of cryptographic asset has insufficient value to secure the obligation; and
responsive to the determination, a second set of the type of cryptographic asset to be placed under control of the obligee in the distributed computing platform by transferring the second set of the type of cryptographic asset from a first account of the obligor to the second account of the obligor by causing data with which the control of the second set is effectuated to be rendered tamper evident by the directed acyclic graph of cryptographic hash pointers.

The closest art of record, US Patent Application Publication 20180365764 to Nelson discloses “A processor may lock an asset in a blockchain-based database in communication with the processor. The locking may include establishing a locked asset value for the asset and preventing exchange of the asset by an asset owner. The processor may generate a loan value for the asset less than the locked asset value. The processor may record the loan value in the blockchain-based database. The processor may transmit a loan asset having the loan value to the asset owner.”
The closest art of record, US Patent Application Publication 20190164221 to Hill, et al., discloses “A multisig digital asset wallet stores collateral for a loan between a borrower and a lender. The borrower and lender agree to loan terms including collateralization requirements. Over the course of the loan repayment period, a Loan-to-Value (LTV) ratio between the digital asset collateral and the loan principal balance will change due to fluctuations in the market exchange value of the digital asset and a declining loan principal balance due to regular loan repayments by the borrower. If the LTV exceeds the collateral requirements by an overage amount, then the borrower may sign a transaction and request signatures from other participants to withdraw funds from the multisig collateral wallet. If the LTV fails to satisfy the collateral requirements, participants may spend funds from the multisig collateral wallet to improve the LTV, catch up after a missed payment by the borrower, or pay down the loan principal…If repayment of a loan is complete, the digital asset collateral is released back to the borrower under the terms of the loan agreement by broadcasting a signed transaction to the blockchain network to transfer the digital asset collateral from the collateral wallet 208 to a wallet address controlled by the borrower 202 (e.g., to a non-multisig wallet address for which the borrower 202 holds the private key). In this example, the borrower 202 may initiate a request to other private key holders (e.g., a sufficient number of multisig private key holders to unlock the multisig wallet) to sign a transaction to refund the digital asset collateral at the conclusion of the loan repayment period.”
The closest art of record, US Patent 11,139,955 B1 to So, et al., discloses “The present invention relates to a method, system, and program product for depositing, holding and/or distributing collateral in the form of a stable value token for a security token, the tokens being on the same underlying blockchain. Furthermore, the present invention relates to methods, systems and program products for lending digital assets, such as crypto currency, and related products.”
The closest art of record, US Patent Application Publication 20210082044 to Sliwka, et al., discloses “According to embodiments of the present disclosure decentralized loan processes are disclosed. An example method includes receiving a request to initiate a loan process that indicates a collateral item. The method also includes generating a collateral token corresponding to the collateral item. The method further includes instantiating a loan process smart contract instance that is configured to manage a loan process in accordance with a loan process workflow, wherein the loan process smart contract instance that is configured to instantiate a loan smart contract receives a loan agreement notification indicating one or more loan term parameters of a loan that was agreed to by a lender and the borrower and to manage repayment of a loan based on the one or more loan term parameters. The collateral token is locked in an escrow account stored on a distributed ledger until the loan is fully repaid or in a default state.”
The closest art of record, Non-patent literature Lender Considerations for Cryptocurrency and Other Digital Assets to Brammer, et al., discloses “First, a UCC-1 without access to the private key is effectively worthless. The lender must be able to access the asset upon the debtor’s default. Even if the lender had the private key, however, there is no guarantee that the debtor has not already given the key to another party, enabling the party to access the cryptocurrency before the lender can enforce its rights against the collateral… Second, at present, a lender cannot verify whether a particular digital asset is encumbered with a lien except by searching for existing UCC-1 filings (or comparable international filings). Because the law around perfection of cryptocurrencies and digital assets is unsettled, knowing where to search and what to search creates the possibility of missing a critical filing…. Finally, depending upon how the debtor holds the cryptocurrency, certain applications of Article 8, governing financial assets and securities, may apply. If a broker or other “securities intermediary” holds the debtor’s cryptocurrency assets, lenders must determine whether Article 8 or Article 9 controls the perfection of these assets.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims may recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed towards a particular combination of operations and additional elements (the payment service, smart contract, blockchain, cryptographic key pair, directed acyclic graph) for managing control of accounts and cryptographic assets used for collateral for securing debt amounting to more than generally linking the use of the abstract idea to a particular technological environment and is indicative of a practical application.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 1-15, 17, 19, and 23-25 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694